DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2022 has been entered.

Response to Arguments
 	Applicant’s arguments filed 11/18/2022 with respect to claim rejection under 112(a) for claim(s) 17-23 made on 08/19/2022 have been considered and are persuasive. Therefore, the 112(a) rejection to the claims is withdrawn.
	Applicant’s amendment filed 11/18/2022 with respect to the double patenting rejection for claim(s) 1, 3, 9, 11, 17, and 22 of the current application 17/053035 made on 04/29/2022 has been considered and the double patenting rejection to the claims is withdrawn. 
	Applicant's arguments filed 11/18/2022 with respect to the rejection under 103 for claim(s) 1, 9, 17, and 22 have been considered but are moot in view of the new ground(s) of rejection: Tirronen et al. (US 2017/0273113 A1) in view of Hwang et al. (US 2020/0120642 A1) and new reference Choi et al. (US 2020/0235881 A1).	Examiner notes that Applicant’s argument with respect to previously presented claim 8: “However, Moroga fails to disclose what type of FH hopping to use when the message relates to RA is transmitted, i.e., intra-slot frequency vs. inter-slot frequency, depending on the aggregation factor/number of repetitions etc.” (pg. 11 of the remark) is not required in claims 1, 9, 17, and 22. The claims broadly recite in part “a frequency hop, FH, field to indicate whether the message related to RA is transmitted using one of inter-slot frequency hopping and intra-slot frequency hopping, the FH field being interpreted based at least in part on an aggregation factor that indicates the number of zero or more repetitions of the message related to RA”. Interpreting the FH field does not necessary mean “what type of FH hopping to use when the message relates to RA is transmitted, i.e., intra-slot frequency vs. inter-slot frequency, depending on the aggregation factor/number of repetitions”. Another interpretation of the FH field may be that the frequency hopping is not preferable when the repetition factor is small or the frequency hopping is preferable when the repetition factor is large. This alternative interpretation is taught by Moroga et al. (US 2017/0373715 A1) as previously presented. Applicant may want to specifically recite what the interpretation of the FH field entails in the claims, see for example [0149]-[0160] of the PGPub 2021/0235503 A1. 

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

 	Claims 3 and 11 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  	Claims 3 and 11 depend on and recite similar limitations as claims 1 and 9, respectively. For example, claims 1 and 9 recite in part “the FH field being interpreted based at least in part on an aggregation factor that indicates the number of zero or more repetitions of the message related to RA”. Claims 3 and 11 recite “wherein the indicated number of zero or more repetitions is indicated by an aggregation factor”. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1, 3, 9, 11, 17-19, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tirronen et al. (US 2017/0273113 A1) in view of Hwang et al. (US 2020/0120642 A1) (support can be found in at least provisional application 62/576633 on pg. 19 first paragraph) and Choi et al. (US 2020/0235881 A1) (support can be found on pgs. 39-40 of provisional application 62/571167 filed 10/11/2017).

Regarding claim 1, Tirronen discloses A network node configured to communicate with a wireless device, WD, the network node comprising (Fig. 2, [0044]: BS (=network node) communicates with UE (=WD)):
a transceiver configured to (Fig. 2: transceiver 201):
transmit an indication of a number of zero or more repetitions of a message related to random access, RA, to be transmitted by the WD in response to a random access response, RAR, message transmitted to the WD (Fig. 4, [0047]: BS transmits RAR to the UE in step 402. The RAR includes UL grant for message 3 (=message related to RA) to be transmitted by the UE. [0048], [0062]: RAR includes repetition factor for message 3. Fig. 5, [0061]: the repetition factor indicates a number of resources to transmit/retransmit (=number of zero or more repetitions) the message); and
receive at least one message related to RA and zero or more repetitions of the message related to RA (Fig. 4, [0047]: BS receives message 3 from the UE using the UL grant indicated in the RAR. [0067], [0110]: message 3 is transmitted a number of repeated times based on the repetition factor in the RAR); and 
transmit a frequency hop, FH, field (Fig. 4, [0047]: BS transmits RAR to the UE in step 402. The RAR includes UL grant for message 3 (=message related to RA) to be transmitted by the UE. [0063], [0066], [0071]: the UL grant in RAR further indicates frequency domain configuration for PUSCH carrying Msg3, i.e., frequency hopping configuration of the message 3 uplink transmission).
While Tirronen discloses in [0061]-[0062] the repetition factor indicates a number of resources to transmit/retransmit the message 3, Tirronen does not disclose the frequency hopping configuration is used to indicate whether the message related to RA is transmitted using one of inter-slot frequency hopping and intra-slot frequency hopping, the FH field being interpreted based at least in part on an aggregation factor that indicates the number of zero or more repetitions of the message related to RA.
However, Hwang discloses a frequency hopping field is used to indicate whether the message related to RA is transmitted using one of inter-slot frequency hopping and intra-slot frequency hopping ([0231]: the RAR includes a hopping scheme for message 3, i.e., the message 3 is to apply inter-slot hopping. [0232]: inter-slot hopping is used within a cell common or group common hopping bandwidth based on common PRB indexing, and intra-slot hopping is used within an activated bandwidth part of a terminal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RAR that includes frequency hopping configuration for PUSCH Msg3, as taught by Tirronen, to indicate inter-slot hopping or intra-slot hopping for the message 3, as taught by Hwang.
Doing so provides an advantage of the above scheme is that when a case where the RBG size is small (e.g., 1 RB granularity) is supported, 1 RB granularity is performed, to allocate resource in the RIV scheme, and thereafter, only interleaving may be performed by RBG size granularity (Hwang: [0233]).
Tirronen in view of Hwang does not disclose the FH field being interpreted based at least in part on an aggregation factor that indicates the number of zero or more repetitions of the message related to RA.
However, Choi discloses in [0169] and [0171]-[0178]: a BS can enable frequency hopping for inter-slot hopping or intra-slot hopping, and Choi further discloses the FH field being interpreted based at least in part on an aggregation factor that indicates the number of zero or more repetitions of the message related to RA ([0350]-[0361]: based at least in part on a repetition number r being 1, 2, 4, or more, on/off of intra-slot hopping and inter-slot hopping may be determined).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RAR that includes frequency hopping configuration for PUSCH Msg3, as taught by Tirronen, to indicate inter-slot hopping for the message 3, as taught by Hwang, based at least on the repetition number r being 1, 2, 4, or more, as taught by Choi.
Doing so provides a configuration for intra-slot and inter-slot hopping which helps the UE to perform the correct hopping configuration as configured by the BS (Choi: [0350]-[0361], [0364]-[0366]).

Regarding claim 9, Tirronen discloses A method implemented by a network node configured to communicate with a wireless device, WD, the method comprising (Fig. 2, [0044]: BS (=network node) communicates with UE (=WD)):
transmitting to the WD an indication of a number of zero or more repetitions of a message related to random access, RA, to be transmitted by the WD in response to a random access response, RAR, message transmitted to the WD (Fig. 4, [0047]: BS transmits RAR to the UE in step 402. The RAR includes UL grant for message 3 (=message related to RA) to be transmitted by the UE. [0048], [0062]: RAR includes repetition factor for message 3. Fig. 5, [0061]: the repetition factor indicates a number of resources to transmit/retransmit (=one or more repetitions) the message); 
receiving at least one message related to RA and zero or more repetitions of the message related to RA (Fig. 4, [0047]: BS receives message 3 from the UE using the UL grant indicated in the RAR. [0067], [0110]: message 3 is transmitted a number of repeated times based on the repetition factor in the RAR); and 
transmitting to the WD a frequency hop, FH, field (Fig. 4, [0047]: BS transmits RAR to the UE in step 402. The RAR includes UL grant for message 3 (=message related to RA) to be transmitted by the UE. [0063], [0066], [0071]: the UL grant in RAR further indicates frequency domain configuration for PUSCH carrying Msg3, i.e., frequency hopping configuration of the message 3 uplink transmission).
While Tirronen discloses in [0061]-[0062] the repetition factor indicates a number of resources to transmit/retransmit the message 3, Tirronen does not disclose the frequency hopping configuration is used to indicate whether the message related to RA is transmitted using one of inter-slot frequency hopping and intra-slot frequency hopping, the FH field being interpreted based at least in part on an aggregation factor that indicates the number of zero or more repetitions of the message related to RA.
However, Hwang discloses a frequency hopping field is used to indicate whether the message related to RA is transmitted using one of inter-slot frequency hopping and intra-slot frequency hopping ([0231]: the RAR includes a hopping scheme for message 3, i.e., the message 3 is to apply inter-slot hopping. [0232]: inter-slot hopping is used within a cell common or group common hopping bandwidth based on common PRB indexing, and intra-slot hopping is used within an activated bandwidth part of a terminal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RAR that includes frequency hopping configuration for PUSCH Msg3, as taught by Tirronen, to indicate inter-slot hopping or intra-slot hopping for the message 3, as taught by Hwang.
Doing so provides an advantage of the above scheme is that when a case where the RBG size is small (e.g., 1 RB granularity) is supported, 1 RB granularity is performed, to allocate resource in the RIV scheme, and thereafter, only interleaving may be performed by RBG size granularity (Hwang: [0233]).
Tirronen in view of Hwang does not disclose the FH field being interpreted based at least in part on an aggregation factor that indicates the number of zero or more repetitions of the message related to RA.
However, Choi discloses in [0169] and [0171]-[0178]: a BS can enable frequency hopping for inter-slot hopping or intra-slot hopping, and Choi further discloses the FH field being interpreted based at least in part on an aggregation factor that indicates the number of zero or more repetitions of the message related to RA ([0350]-[0361]: based at least in part on a repetition number r being 1, 2, 4, or more, on/off of intra-slot hopping and inter-slot hopping may be determined).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RAR that includes frequency hopping configuration for PUSCH Msg3, as taught by Tirronen, to indicate inter-slot hopping for the message 3, as taught by Hwang, based at least on the repetition number r being 1, 2, 4, or more, as taught by Choi.
Doing so provides a configuration for intra-slot and inter-slot hopping which helps the UE to perform the correct hopping configuration as configured by the BS (Choi: [0350]-[0361], [0364]-[0366]).

Regarding claim(s) 3 and 11, Tirronen in view of Hwang and Choi discloses all features of claim(s) 1 and 9 as outlined above. 
Tirronen discloses wherein the indicated number of zero or more repetitions is indicated by an aggregation factor ([0061], [0064]: the number of resources to transmit/retransmit (=number of zero or more repetitions) is indicated by the repetition factor (=indication is an aggregation factor)).

Regarding claim 17, Tirronen discloses A wireless device, WD, configured to communicate with a network node (Fig. 2, [0044]: BS (=network node) communicates with UE (=WD)), the WD comprising a transceiver configured to (Fig. 3: transceiver 301):
receive an indication of a number of zero or more repetitions of a message related to random access, RA, to be transmitted by the WD in response to a random access response, RAR, message transmitted to the WD (Fig. 4, [0047]: BS transmits RAR to the UE in step 402. The RAR includes UL grant for message 3 (=message related to RA) to be transmitted by the UE. [0048], [0062]: RAR includes repetition factor for message 3. Fig. 5, [0061]: the repetition factor indicates a number of resources to transmit/retransmit (=number of zero or more repetitions) the message); 
transmit a first message related to RA and zero or more repetitions of the first message related to RA (Fig. 4, [0047]: BS receives message 3 (=first message related to RA) from the UE using the UL grant indicated in the RAR. [0067], [0110]: message 3 is transmitted a number of repeated times based on the repetition factor in the RAR).
While Tirronen discloses in [0061]-[0062] the repetition factor indicates a number of resources to transmit/retransmit the message 3, Tirronen does not disclose to transmit a frequency hop, FH, field to indicate whether the message related to RA is transmitted using one of inter-slot frequency hopping and intra-slot frequency hopping, the FH field being interpreted based at least in part on an aggregation factor that indicates the number of zero or more repetitions of the message related to RA.
However, Hwang discloses to transmit a frequency hop, FH, field to indicate whether the message related to RA is transmitted using one of inter-slot frequency hopping and intra-slot frequency hopping ([0231]: the RAR includes a hopping scheme for message 3, i.e., the message 3 is to apply inter-slot hopping. [0232]: inter-slot hopping is used within a cell common or group common hopping bandwidth based on common PRB indexing, and intra-slot hopping is used within an activated bandwidth part of a terminal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RAR that includes frequency hopping configuration for PUSCH Msg3, as taught by Tirronen, to indicate inter-slot hopping for the message 3, as taught by Hwang.
Doing so provides an advantage of the above scheme is that when a case where the RBG size is small (e.g., 1 RB granularity) is supported, 1 RB granularity is performed, to allocate resource in the RIV scheme, and thereafter, only interleaving may be performed by RBG size granularity (Hwang: [0233]).
Tirronen in view of Hwang does not disclose the FH field being interpreted based at least in part on an aggregation factor that indicates the number of zero or more repetitions of the message related to RA.
However, Choi discloses in [0169] and [0171]-[0178]: a BS can enable frequency hopping for inter-slot hopping or intra-slot hopping, and Choi further discloses the FH field being interpreted based at least in part on an aggregation factor that indicates the number of zero or more repetitions of the message related to RA ([0350]-[0361]: based at least in part on a repetition number r being 1, 2, 4, or more, on/off of intra-slot hopping and inter-slot hopping may be determined).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RAR that includes frequency hopping configuration for PUSCH Msg3, as taught by Tirronen, to indicate inter-slot hopping for the message 3, as taught by Hwang, based at least on the repetition number r being 1, 2, 4, or more, as taught by Choi.
Doing so provides a configuration for intra-slot and inter-slot hopping which helps the UE to perform the correct hopping configuration as configured by the BS (Choi: [0350]-[0361], [0364]-[0366]).

Regarding claim 22, Tirronen discloses A method implemented by a wireless device, WD, configured to communicate with a network node, the WD the method comprising (Fig. 2, [0044]: BS (=network node) communicates with UE (=WD)):
receiving an indication of a number of zero or more repetitions of a message related to random access, RA, to be transmitted by the WD in response to a random access response, RAR, message transmitted to the WD (Fig. 4, [0047]: BS transmits RAR to the UE in step 402. The RAR includes UL grant for message 3 (=message related to RA) to be transmitted by the UE. [0048], [0062]: RAR includes repetition factor for message 3. Fig. 5, [0061]: the repetition factor indicates a number of resources to transmit/retransmit (=one or more repetitions) the message); 
transmitting a first message related to RA and zero or more repetitions of the first message related to RA (Fig. 4, [0047]: BS receives message 3 (=first message related to RA) from the UE using the UL grant indicated in the RAR. [0067], [0110]: message 3 is transmitted a number of repeated times based on the repetition factor in the RAR).
While Tirronen discloses in [0061]-[0062] the repetition factor indicates a number of resources to transmit/retransmit the message 3, Tirronen does not disclose to transmit a frequency hop, FH, field to indicate whether the message related to RA is transmitted using one of inter-slot frequency hopping and intra-slot frequency hopping, the FH field being interpreted based at least in part on an aggregation factor that indicates the number of zero or more repetitions of the message related to RA.
However, Hwang discloses to transmit a frequency hop, FH, field to indicate whether the message related to RA is transmitted using one of inter-slot frequency hopping and intra-slot frequency hopping ([0231]: the RAR includes a hopping scheme for message 3, i.e., the message 3 is to apply inter-slot hopping. [0232]: inter-slot hopping is used within a cell common or group common hopping bandwidth based on common PRB indexing, and intra-slot hopping is used within an activated bandwidth part of a terminal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RAR that includes frequency hopping configuration for PUSCH Msg3, as taught by Tirronen, to indicate inter-slot hopping for the message 3, as taught by Hwang.
Doing so provides an advantage of the above scheme is that when a case where the RBG size is small (e.g., 1 RB granularity) is supported, 1 RB granularity is performed, to allocate resource in the RIV scheme, and thereafter, only interleaving may be performed by RBG size granularity (Hwang: [0233]).
Tirronen in view of Hwang does not disclose the FH field being interpreted based at least in part on an aggregation factor that indicates the number of zero or more repetitions of the message related to RA.
However, Choi discloses in [0169] and [0171]-[0178]: a BS can enable frequency hopping for inter-slot hopping or intra-slot hopping, and Choi further discloses the FH field being interpreted based at least in part on an aggregation factor that indicates the number of zero or more repetitions of the message related to RA ([0350]-[0361]: based at least in part on a repetition number r being 1, 2, 4, or more, on/off of intra-slot hopping and inter-slot hopping may be determined).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RAR that includes frequency hopping configuration for PUSCH Msg3, as taught by Tirronen, to indicate inter-slot hopping for the message 3, as taught by Hwang, based at least on the repetition number r being 1, 2, 4, or more, as taught by Choi.
Doing so provides a configuration for intra-slot and inter-slot hopping which helps the UE to perform the correct hopping configuration as configured by the BS (Choi: [0350]-[0361], [0364]-[0366]).

Regarding claim(s) 18 and 23, Tirronen in view of Hwang and Choi discloses all features of claim(s) 17 and 22 as outlined above. 
Tirronen discloses wherein the indication of the number of zero or more repetitions is determined at least in part from a physical random access channel preamble ([0068]: before the UE transmits message 3, the UE transmits PRACH preamble that has a repetition factor based on the UE coverage level. [0076]: the offset for message 3 repetition factor may be offsets with reference to the number of repetitions of the PRACH preamble. Fig. 5, [0061]-[0062]: the repetition factor (=indication) in the RAR indicates a number of resources to transmit/retransmit (=one or more repetitions) the message).

Regarding claim(s) 19, Tirronen in view of Hwang and Choi discloses all features of claim(s) 17 as outlined above. 
Tirronen discloses wherein one or more repetitions of the first message related to RA are transmitted using the same frequency and time allocation values as used to transmit the first message related to RA ([0063]: Msg3 is configured with time domain configuration and frequency domain configuration via RAR. [0065]: time domain configuration includes repetition factor for message 3 and a TTI field for message 3 transmission, where the TTI field indicates one subframe, i.e., 1 ms. [0066]: frequency domain configuration includes RB assignment for message 3 transmission and a frequency hopping configuration of the message 3).

 	Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tirronen et al. (US 2017/0273113 A1) in view of Hwang et al. (US 2020/0120642 A1), Choi et al. (US 2020/0235881 A1), and Kim et al. (US 2017/0141833 A1) (cited in IDS).

Regarding claim(s) 2 and 10, Tirronen in view of Hwang and Choi discloses all features of claim(s) 1 and 9 as outlined above. 
While Tirronen discloses further comprising processing circuitry configured (Fig. 2: processor 203), Tirronen in view of Hwang and Choi does not disclose the processor 203 configured to determine a number of bits of a transmission power control, TPC, field based at least in part on the indicated number of zero or more repetitions of the message related to RA.
However, Kim discloses a base station to perform operations by a processor or CPU in [0428] to determine a number of bits of a transmission power control, TPC, field based at least in part on the indicated number of zero or more repetitions of the message related to RA ([0223]-[0224]: BS reutilizes (=determines) the 3-bit (=number of bits) TPC field in an RAR (=message related to RA) to indicate the repetition level of msg3. [0116]: the repetition level indicates the number of repetitions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the processor 203 of Tirronen’s BS, to reutilize a 3-bit TPC field in the RAR message to indicate the repetition level of msg3, as taught by Kim. 
Doing so allows the BS to indicate to the UE to repeatedly transmit msg3 in a PUSCH according to the repetition level indicated by the bits of the TPC field (Kim: [0224], [0230]).

	Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tirronen et al. (US 2017/0273113 A1) in view of Hwang et al. (US 2020/0120642 A1), Choi et al. (US 2020/0235881 A1), and Isogawa et al. (WO 2019/159294 A1).

Regarding claim(s) 4 and 12, Tirronen in view of Hwang and Choi discloses all features of claim(s) 1 and 9 as outlined above. 
Tirronen in view of Hwang and Choi does not disclose, but Isogawa discloses wherein the indicated number of zero or more repetitions is indicated at least in part by a length of the message related to RAR (pg. 6 section 12: BS notifies UE of data size of message 3 and maximum number of retransmission of data. pg. 6 section 11: the maximum number of retransmission of the data is indicated in the response to the random access preamble which is known in the art to be a RAR message. pg. 4 section 7: the data size is indicated in a RAR. Note: examiner broadly interprets “at least in part” as the BS notifying both the data size of msg3 and the number of retransmission in the RAR).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the BS, as taught by Tirronen, to indicate the data size of the message 3 and the maximum number of retransmission in the RAR, as taught by Isogawa.
Doing so prevents consumption of RACH resources (Isogawa: pg. 6 section 12).

	Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tirronen et al. (US 2017/0273113 A1) in view of Hwang et al. (US 2020/0120642 A1), Choi et al. (US 2020/0235881 A1), and Mazloum et al. (US 2020/0367290 A1).

Regarding claim(s) 5 and 13, Tirronen in view of Hwang and Choi discloses all features of claim(s) 1 and 9 as outlined above. 
Tirronen in view of Hwang and Choi does not disclose, but Mazloum discloses wherein the indicated number of zero or more repetitions is indicated at least in part by a payload of the message related to RAR ([0158]: an indicator is transmitted by the BS to the UE in a RA message 2 transmission which is known in the art to be a RAR message. [0153], [0159]: the indicator from the BS for the UE indicates the number of repetition of RA message 3 required for transmitting the UL payload data in the RA message 3.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the BS, as taught by Tirronen, to indicate the number of repetition of RA message 3 required for transmitting the UL payload data in the RA message 3 in a RAR, as taught by Mazloum.
Doing so enables transmission of larger payload information in one or more RA messages (Mazloum: [0012]-[0013]).

	Claim(s) 6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tirronen et al. (US 2017/0273113 A1) in view of Hwang et al. (US 2020/0120642 A1), Choi et al. (US 2020/0235881 A1), and Li et al. (US 2015/0181595 A1).

Regarding claim(s) 6, Tirronen in view of Hwang and Choi discloses all features of claim(s) 1 as outlined above. 
Tirronen in view of Hwang and Choi does not disclose, but Li discloses wherein the transceiver is further configured to transmit an early-stop signal to stop a number of repetitions by the WD of the message related to RA prior to receipt of the indicated number of repetitions of the message related to RA ([0079]-[0080]: UE performs UL msg3 transmission N times, wherein msg3 is related to random access process. [0081]-[0082]: every n_th time of a msg3 detection, the BS feeds back ACK OR NACK information to the UE. The ACK information is to stop the transmission of further msg3 when the msg3 is correctly decoded).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the BS, as taught by Tirronen, to send an ACK upon successful decoding of the msg3 to stop the UE from sending more msg3, as taught by Li.
Doing so allows the UE to stop the transmission of msg3 and use the last used timing adjustment of sending msg3 and therefore providing accurate and reliable uplink timing adjustment information to the UE (Li: [0082]-[0083]), i.e., the TA timing for the first, third, fifth, and seventh times to transmit msg3 or the second, fourth, sixth, or eighth times to transmit msg3 (Li: [0099]).

Regarding claim(s) 21, Tirronen in view of Hwang and Choi discloses all features of claim(s) 17 as outlined above. 
While Tirronen discloses further comprising processing circuitry configured (Fig. 3: processor 303), Tirronen in view of Hwang and Choi does not disclose processor 303 to cause the transceiver to cease transmission of repetitions of the first message related to RA upon receipt from the network node of an early-stop signal.
However, Li discloses to cause the transceiver to cease transmission of repetitions of the first message related to RA upon receipt from the network node of an early-stop signal ([0079]-[0080]: UE performs UL msg3 transmission N times, wherein msg3 is related to random access process. [0081]-[0082]: every n_th time of a msg3 detection, the BS feeds back ACK OR NACK information to the UE. The ACK information is used by the UE to stop the transmission of further msg3 when the msg3 is correctly decoded).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Tirronen, to stop sending more msg 3 upon receiving an ACK, as taught by Li.
Doing so allows the UE to stop the transmission of msg3 and use the last used timing adjustment of sending msg3 and therefore providing accurate and reliable uplink timing adjustment information to the UE (Li: [0082]-[0083]), i.e., the TA timing for the first, third, fifth, and seventh times to transmit msg3 or the second, fourth, sixth, or eighth times to transmit msg3 (Li: [0099]).

	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tirronen et al. (US 2017/0273113 A1) in view of Hwang et al. (US 2020/0120642 A1), Choi et al. (US 2020/0235881 A1), and Islam et al. (US 2018/0263064 A1).

Regarding claim(s) 20, Tirronen in view of Hwang and Choi discloses all features of claim(s) 17 as outlined above. 
While Tirronen discloses further comprising processing circuitry configured (Fig. 3: processor 303), Tirronen in view of Hwang and Choi does not disclose processor 303 to cause the transceiver to transmit one or more repetitions of the first message related to RA across non-contiguous uplink slots.
However, Islam discloses a UE with a processor 820 in Fig. 8, [0141] to cause the transceiver to transmit one or more repetitions of the first message related to RA across non-contiguous uplink slots (Fig. 3B, [0109]: UE transmits msg3 in slot 370 and retransmits msg3 in slot 380 after waiting a time interval 375 spanning 8 slots (=non-contiguous uplink slots), which may be modified based on numerology for RACH procedure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Tirronen, to retransmit msg3 after a modifiable time interval comprising of slots, as taught by Islam.
Doing so allows the UE to wait for a reception of msg4 from the base station based on the time interval configured by the base station (Islam: [0110]) which provides a minimum wait time for the UE between a receipt of a DL message and transmission of an UL message (Islam: [0010]).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Moroga et al. (US 2017/0373715 A1) – [0039]: there is a relationship between frequency hopping and repetition factor. [0040], [0042]: when repetition factor is small, i.e., 4, frequency hopping is not preferable. [0043], [0045]: when repetition factor is large, i.e., 10, frequency hopping is preferable.	Hou et al. (WO 2019/155637 A1) – highlighted text on pg. 5: set intra-slot repetitive transmission or inter-slot repetitive transmission based at least on a number of repetition for UL data. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478